                  Case 19-50575-JKS              Doc 43         Filed 07/14/21      Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                      Case No. 17-12560 (JKS)
al.,1
                                                                            (Jointly Administered)
                           Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to                      Adv. Proc. No. 19-50575 (JKS)
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,

                                                                            Ref Docket No. 42
                           Plaintiff,
         vs.
ASCENSUS, LLC d/b/a PROVIDENT TRUST GROUP,
CUSTODIAN FOR THE BENEFIT OF KLENELL
JENSEN INHERITED IRA; KLENELL JENSEN,
                                        Defendants.


                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

SHARNA WILSON, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and
   am not a party to the above-captioned action.

2. On July 8, 2021, I caused to be served the “Stipulation of Dismissal of Adversary
   Proceeding,” dated July 8, 2021 [Docket No. 42],



1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.



                                                          -1-
              Case 19-50575-JKS         Doc 43       Filed 07/14/21     Page 2 of 2




   by causing true and correct copies to be:

       a.     enclosed securely in separate postage pre-paid envelope and delivered via first
              class mail the following party: Klenell Jensen, 2961Caitland Court, Salt Lake
              City, Utah 84121, and

       b.     delivered via electronic mail to the following parties:
              mailto:blahti@lhlitigation.com and tmickler@ashbygeddes.com.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”



                                                                      /s/ Sharna Wilson
                                                                      Sharna Wilson

  Sworn to before me this
  9th day of July, 2021
  /s/ Cassandra Murray
  Notary Public, State of New York
  No. 01MU6220179
  Qualified in Queens County
  Commission Expires April 12, 2022




                                               -2-
